Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This Office Action is responsive to the communications filed on 6 May 2020.  Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8-13,18-23 and 28-29  are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (Hereinafter, Mishra, US 2019/0345815 A1) in view of Cullick et al. (Hereinafter, Cullick, US 2010/0179797 A1), Stone et al. (Hereinafter, Stone, US 2011/0320047 A1), and further in view of AlQahtani et al. (Hereinafter, AlQahtani, US 2018/0258748 A1).
Per claim 1, Mishra discloses a computer-implemented method for determining one or more hydrocarbon sweet spots ( e.g., method 200 as shown in Fig. 2; Abstract, “ A system, computer-readable medium, and method for determining a potential drilling location, of which the method includes obtaining data representing a subterranean domain ...  “; paragraph [0041], “FIG. 2 illustrates a flowchart of a method 200 for identifying drilling locations within a subterranean domain, according to an embodiment.  ...”; Figs. 3A-3C; paragraph [0052]; Examiner’s Note: Examiner reasonably and broadly interprets drilling locations to be “sweet spots”. ), comprising: 
generating, with one or more hardware processors (e.g., processor(s) 704 as shown in Fig. 7; paragraph [0099]), a three-dimensional (3D) simulation model of a hydrocarbon reservoir in a subterranean formation(e.g., Step 314  as shown in Figs. 3B; paragraph [0062], “The method 300 may then move to the second aspect: simulating a petroleum systems model to determine second sweet spots. In this aspect, the method 300 may generate a three-dimensional geological model, as at 314, based on the attributes and characteristics determined earlier ... “); 
executing, with the one or more hardware processors, a gas winnowing process to the 3D simulation model (e.g., predict production and conduct an economic analysis, as at 610 as shown in Fig. 6; paragraph [0051]; paragraphs [0071-0072] ; paragraph [0098]; Examiner’s Note: Mishra teaches winnowing reservoirs lacking sufficient hydrocarbons to be of potential economic interest. ); but does not expressly disclose:
 applying, with the one or more hardware processors, one or more geomechanical restraints to the 3D simulation mode; 
activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model; 
applying, with the one or more hardware processors, a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots; and 
generating, with the one or more hardware processors, a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user.
Cullick discloses applying, with the one or more hardware processors, one or more geomechanical restraints to the 3D simulation mode (e.g., Step 210  as shown in Fig. 2; Abstract; paragraph [0038]; paragraph [0039], “In step 212, i, j, k coordinates for each well target are defined using the constraints defined in step 210 and one or more sets of property filters. In other words, the coordinates for each well target are defined subject to the well target constraint and the one or more sets of property filters. The one or more sets of property filters may include, for example, a pore volume as illustrated by the image in FIG. 4. In FIG. 4, the image includes a display 400 illustrating a three-dimensional grid comprising multiple grid elements ….  “; Examiner’s Note: Cullick teaches using filters to apply one or more geomechanical restraints such as “ minimum or maximum spacing for each well target and the maximum number of well targets “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the computer-implemented systems and methods  of Cullick with the sweet spot identification  device of Mishra for automatically planning well locations with dynamic production criteria as suggested by Cullick(paragraph [0007]).
Stone discloses activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model (Abstract; paragraph [0005], “ … The system can predict flow of fluids and energy in a wellbore by solving physical conservation equations subject to specified conditions ….  “; paragraph [0026]; paragraph [0029], “Mass and energy flowing in these boundary segments are accounted for in the overall mass and energy conservation of the segment. Boundary segments can be added to the well at any number of locations within the well including branches.”; Examiner’s Note: Stone teaches activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model by including special thermal well constraints, pseudo-pressure in a pseudo-pressure model 338, non-porous flow in a non-Darcy flow model 342, and heat transfer coefficients in heat models 336 with 3D simulation of a well-bore or sweet spot, see paragraph [0084]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well design and control system  of Stone with the sweet spot identification  device of Mishra and Cullick for modeling a geomechanical reservoir system to improve production from layers or compartments in a reservoir as suggested by Stone paragraph [0003]).
AlQahtani discloses:
applying, with the one or more hardware processors, a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots (e.g., Step 150 as shown in Fig. 1B; paragraph [0042], “  … In further embodiments, the process further includes applying 150 a wells placement optimization algorithm using the total dynamic productivity index to determine 160 optimum placement of wells for a reservoir and to generate the production analysis report. The number of wells to be placed is oftentimes limited by budget, thus optimum selection of wells placement can assist in meeting economic objectives ….  “; paragraph [0056]); and 
generating, with the one or more hardware processors, a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user (e.g., Step 160 as shown in Fig. 1B; paragraph [0042]; Examiner’s Note: AlQahtani teaches generating a production analysis report for presentation in the interface).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of AlQahtani with the sweet spot identification  device of Mishra, Cullick, and Stone by using total dynamic productivity index maps to optimize well placement as suggested by AlQahtani(paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, and AlQahtani to obtain the invention as specified in claim 1.   
Per  claim 2,  Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 1, wherein generating the 3D simulation model comprises: 
integrating, with the one or more hardware processors, one or more 3D geomechanical properties (Mishra, Other Information 114 as shown in Fig. 1;paragraph [0027] ) and one or more two- or three-dimensional (2D or 3D) mono frequency attributes with the 3D simulation model (e.g., Seismic Data 112; paragraph [0027]; paragraphs [0053-0061]; Examiner’s Note: Examiner broadly and reasonably interprets  Seismic Data 112 to include one or more two- or three-dimensional (2D or 3D) mono frequency attributes.); and 
generating, with the one or more hardware processors, a history matched 3D simulation model (Mishra, paragraph [0088], “…The dynamic modeling 600 may then history match observed production data with the simulated data, as at 608. The dynamic modeling 600 may then predict production and conduct an economic analysis, as at 610, which may return the workflow to 602. “; paragraphs [0091-0092]; paragraph [0095])  that comprises a grid model that comprises a plurality of grid cells(Stone, paragraph [0065 and paragraph [0076], AlQahtani, paragraph [0007]; paragraph [0010]).
Per  claim 3,  Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 2, wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells(AlQahtani, Figs. 3A-3G illustrate wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells).
Per  claim 8,  Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 1, wherein applying the TDPI process comprises: 
identifying, with the one or more hardware processors, one or more user-defined TDPI factors (AlQahtani, e.g., Step 130 as shown in Fig. 1; paragraph [0035]; paragraph [0038], “In Equation 2, the user defines the minimum spacing that should be accommodated between the wells and he enters the value of D (i.e. the minimum number of cells). This is known by those skilled in the art as mode packing sets constraint. In Equation 3, the user also defines the maximum number of wells to be optimized N. This constraint will identify coordinates (i.e., the i and j location) of the final set of optimum wells and adds their corresponding TDPI values to the objective function to be maximized. This constraint is known as the cardinality constraint. Optimization computations can be performed using any known systems, such as the Gurobu 5.5.0 commercial solver.”; Examiner’s Note:  A user defines factors such as  the minimum number of cells and the maximum number of wells to be optimized.); 
executing, with the one or more hardware processors, productivity index computations for each of the one or more hydrocarbon sweet spots for each of a plurality of layers in the 3D simulation model(AlQahtani, e.g., Step 140 as shown in Fig. 1; paragraph [0041]); and 
generating, with the one or more hardware processors, a TDPI for each of a plurality of grid cells of the 3D simulation model per layer of the plurality of layers in the 3D simulation model (AlQahtani,  e.g., Step 160 as shown in Fig. 1; paragraph [0042]).
Per  claim 9,  Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 8, wherein the one or more user- defined TDPI factors comprise at least one of: 
a spacing between the one or more hydrocarbon sweet spots (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani disclose user-fined TDPI factors such as minimum and maximum spacing.); 



one or more layers of the plurality of layers to be excluded from the productivity index computations (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani excludes wells outside the minimum spacing defined by the user).  AlQahtani discloses wherein the one or more user- defined TDPI factors comprise a spacing between the one or more hydrocarbon sweet spots and one or more layers of the plurality of layers to be excluded from the productivity index computations.
Per claim 10, Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 1, wherein the graphical representation of the generated 3D index comprises at least one of: 
a graphical representation (e.g., Fig. 4 of Mishra shows seismic interpretation) of the generated 3D index that includes mono frequency attributes (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); 
a graphical representation (e.g., Fig. 4 of Mishra shows geological interpretation) of the generated 3D index that includes geomechanical properties (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); or 
a graphical representation of the generated 3D index that includes has energy simulation parameters.
Per claim 11, Mishra discloses a computing system (e.g., Computing  System 700  as shown in Fig. 7; paragraph [0099]), comprising: 
one or more memory modules(e.g., Storage Media 706as shown in Fig. 7); and 
one or more hardware processors (e.g., Processor(s) 704 as shown in Fig. 7) communicably coupled to the one or more memory modules and configured to execute instructions stored in the one or more memory modules to perform operations ( paragraph [0101]) comprising: 
generating a three-dimensional (3D) simulation model of a hydrocarbon reservoir in a subterranean formation(e.g., Step 314  as shown in Figs. 3B; paragraph [0062], “The method 300 may then move to the second aspect: simulating a petroleum systems model to determine second sweet spots. In this aspect, the method 300 may generate a three-dimensional geological model, as at 314, based on the attributes and characteristics determined earlier ... “); 
executing a gas winnowing process to the 3D simulation model (e.g., predict production and conduct an economic analysis, as at 610 as shown in Fig. 6; paragraph [0051]; paragraphs [0071-0072] ; paragraph [0098]; Examiner’s Note: Mishra teaches winnowing reservoirs lacking sufficient hydrocarbons to be of potential economic interest. ); but does not expressly disclose:
 applying one or more geomechanical restraints to the 3D simulation mode; 
activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model; 
applying  a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots; and 
generating a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user.
Cullick discloses applying, with the one or more hardware processors, one or more geomechanical restraints to the 3D simulation mode (e.g., Step 210  as shown in Fig. 2; Abstract; paragraph [0038]; paragraph [0039], “In step 212, i, j, k coordinates for each well target are defined using the constraints defined in step 210 and one or more sets of property filters. In other words, the coordinates for each well target are defined subject to the well target constraint and the one or more sets of property filters. The one or more sets of property filters may include, for example, a pore volume as illustrated by the image in FIG. 4. In FIG. 4, the image includes a display 400 illustrating a three-dimensional grid comprising multiple grid elements ….  “; Examiner’s Note: Cullick teaches using filters to apply one or more geomechanical restraints such as “ minimum or maximum spacing for each well target and the maximum number of well targets “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the computer-implemented systems and methods  of Cullick with the sweet spot identification  device of Mishra for automatically planning well locations with dynamic production criteria as suggested by Cullick(paragraph [0007]).
Stone discloses activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model (Abstract; paragraph [0005], “ … The system can predict flow of fluids and energy in a wellbore by solving physical conservation equations subject to specified conditions ….  “; paragraph [0026]; paragraph [0029], “Mass and energy flowing in these boundary segments are accounted for in the overall mass and energy conservation of the segment. Boundary segments can be added to the well at any number of locations within the well including branches.”; Examiner’s Note: Stone teaches activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model by including special thermal well constraints, pseudo-pressure in a pseudo-pressure model 338, non-porous flow in a non-Darcy flow model 342, and heat transfer coefficients in heat models 336 with 3D simulation of a well-bore or sweet spot, see paragraph [0084]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well design and control system  of Stone with the sweet spot identification  device of Mishra and Cullick for modeling a geomechanical reservoir system to improve production from layers or compartments in a reservoir as suggested by Stone paragraph [0003]).
AlQahtani discloses:
applying a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots (e.g., Step 150 as shown in Fig. 1B; paragraph [0042], “  … In further embodiments, the process further includes applying 150 a wells placement optimization algorithm using the total dynamic productivity index to determine 160 optimum placement of wells for a reservoir and to generate the production analysis report. The number of wells to be placed is oftentimes limited by budget, thus optimum selection of wells placement can assist in meeting economic objectives ….  “; paragraph [0056]); and 
generating  a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user (e.g., Step 160 as shown in Fig. 1B; paragraph [0042]; Examiner’s Note: AlQahtani teaches generating a production analysis report for presentation in the interface).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of AlQahtani with the sweet spot identification  device of Mishra, Cullick, and Stone by using total dynamic productivity index maps to optimize well placement as suggested by AlQahtani(paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, and AlQahtani to obtain the invention as specified in claim 11.   
Per claim 12, Mishra, Cullick, Stone, and AlQahtani disclose the computing system of claim 11, wherein the operation of generating the 3D simulation model comprises:
Integrating one or more 3D geomechanical properties (Mishra, Other Information 114 as shown in Fig. 1;paragraph [0027] ) and one or more two- or three-dimensional (2D or 3D) mono frequency attributes with the 3D simulation model (e.g., Seismic Data 112; paragraph [0027]; paragraphs [0053-0061]; Examiner’s Note: Examiner broadly and reasonably interprets  Seismic Data 112 to include one or more two- or three-dimensional (2D or 3D) mono frequency attributes.); and 
generating  a history matched 3D simulation model (Mishra, paragraph [0088], “…The dynamic modeling 600 may then history match observed production data with the simulated data, as at 608. The dynamic modeling 600 may then predict production and conduct an economic analysis, as at 610, which may return the workflow to 602. “; paragraphs [0091-0092]; paragraph [0095])  that comprises a grid model that comprises a plurality of grid cells(Stone, paragraph [0065 and paragraph [0076], AlQahtani, paragraph [0007]; paragraph [0010]).
Per  claim 13,  Mishra, Cullick, Stone, and AlQahtani  disclose the computing system of claim 12, wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells (AlQahtani, Figs. 3A-3G illustrate wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells).
Per  claim 18,  Mishra, Cullick, Stone, and AlQahtani  disclose the computing system of claim 11, wherein applying the TDPI process comprises: 
Identifying one or more user-defined TDPI factors (AlQahtani, e.g., Step 130 as shown in Fig. 1; paragraph [0035]; paragraph [0038], “In Equation 2, the user defines the minimum spacing that should be accommodated between the wells and he enters the value of D (i.e. the minimum number of cells). This is known by those skilled in the art as mode packing sets constraint. In Equation 3, the user also defines the maximum number of wells to be optimized N. This constraint will identify coordinates (i.e., the i and j location) of the final set of optimum wells and adds their corresponding TDPI values to the objective function to be maximized. This constraint is known as the cardinality constraint. Optimization computations can be performed using any known systems, such as the Gurobu 5.5.0 commercial solver.”; Examiner’s Note:  A user defines factors such as  the minimum number of cells and the maximum number of wells to be optimized.); 
Executing productivity index computations for each of the one or more hydrocarbon sweet spots for each of a plurality of layers in the 3D simulation model(AlQahtani, e.g., Step 140 as shown in Fig. 1; paragraph [0041]); and 
generating a TDPI for each of a plurality of grid cells of the 3D simulation model per layer of the plurality of layers in the 3D simulation model (AlQahtani,  e.g., Step 160 as shown in Fig. 1; paragraph [0042]).
Per  claim 19,  Mishra, Cullick, Stone, and AlQahtani  disclose the computing system of claim 18, wherein the one or more user- defined TDPI factors comprise at least one of: 
a spacing between the one or more hydrocarbon sweet spots (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani disclose user-fined TDPI factors such as minimum and maximum spacing.); 



one or more layers of the plurality of layers to be excluded from the productivity index computations (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani excludes wells outside the minimum spacing defined by the user).  AlQahtani discloses wherein the one or more user- defined TDPI factors comprise a spacing between the one or more hydrocarbon sweet spots and one or more layers of the plurality of layers to be excluded from the productivity index computations.
Per claim 20, Mishra, Cullick, Stone, and AlQahtani  disclose the computing system of claim 11,  wherein the graphical representation of the generated 3D index comprises at least one of: 
a graphical representation (e.g., Fig. 4 of Mishra shows seismic interpretation) of the generated 3D index that includes mono frequency attributes (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); 
a graphical representation (e.g., Fig. 4 of Mishra shows geological interpretation) of the generated 3D index that includes geomechanical properties (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); or 
a graphical representation of the generated 3D index that includes has energy simulation parameters.
Per claim 21, Mishra discloses an apparatus comprising at least one non-transitory, computer readable storage medium (e.g., Storage Media 706as shown in Fig. 7) that stores instructions that, when executed by at least one processor, cause the at least one processor to perform operations (paragraph [0101]) comprising: 
generating, with one or more hardware processors (e.g., processor(s) 704 as shown in Fig. 7; paragraph [0099]), a three-dimensional (3D) simulation model of a hydrocarbon reservoir in a subterranean formation(e.g., Step 314  as shown in Figs. 3B; paragraph [0062], “The method 300 may then move to the second aspect: simulating a petroleum systems model to determine second sweet spots. In this aspect, the method 300 may generate a three-dimensional geological model, as at 314, based on the attributes and characteristics determined earlier ... “); 
executing a gas winnowing process to the 3D simulation model (e.g., predict production and conduct an economic analysis, as at 610 as shown in Fig. 6; paragraph [0051]; paragraphs [0071-0072] ; paragraph [0098]; Examiner’s Note: Mishra teaches winnowing reservoirs lacking sufficient hydrocarbons to be of potential economic interest. ); but does not expressly disclose:
 applying  one or more geomechanical restraints to the 3D simulation mode; 
activating one or more energy simulation parameters with the 3D simulation model; 
applying a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots; and 
generating a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user.
Cullick discloses applying, with the one or more hardware processors, one or more geomechanical restraints to the 3D simulation mode (e.g., Step 210  as shown in Fig. 2; Abstract; paragraph [0038]; paragraph [0039], “In step 212, i, j, k coordinates for each well target are defined using the constraints defined in step 210 and one or more sets of property filters. In other words, the coordinates for each well target are defined subject to the well target constraint and the one or more sets of property filters. The one or more sets of property filters may include, for example, a pore volume as illustrated by the image in FIG. 4. In FIG. 4, the image includes a display 400 illustrating a three-dimensional grid comprising multiple grid elements ….  “; Examiner’s Note: Cullick teaches using filters to apply one or more geomechanical restraints such as “ minimum or maximum spacing for each well target and the maximum number of well targets “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the computer-implemented systems and methods  of Cullick with the sweet spot identification  device of Mishra for automatically planning well locations with dynamic production criteria as suggested by Cullick(paragraph [0007]).
Stone discloses activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model (Abstract; paragraph [0005], “ … The system can predict flow of fluids and energy in a wellbore by solving physical conservation equations subject to specified conditions ….  “; paragraph [0026]; paragraph [0029], “Mass and energy flowing in these boundary segments are accounted for in the overall mass and energy conservation of the segment. Boundary segments can be added to the well at any number of locations within the well including branches.”; Examiner’s Note: Stone teaches activating, with the one or more hardware processors, one or more energy simulation parameters with the 3D simulation model by including special thermal well constraints, pseudo-pressure in a pseudo-pressure model 338, non-porous flow in a non-Darcy flow model 342, and heat transfer coefficients in heat models 336 with 3D simulation of a well-bore or sweet spot, see paragraph [0084]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well design and control system  of Stone with the sweet spot identification  device of Mishra and Cullick for modeling a geomechanical reservoir system to improve production from layers or compartments in a reservoir as suggested by Stone paragraph [0003]).
AlQahtani discloses:
applying, with the one or more hardware processors, a total dynamic productivity index (TDPI) process to the 3D simulation model to generate at least one 3D index that comprises one or more hydrocarbon sweet spots (e.g., Step 150 as shown in Fig. 1B; paragraph [0042], “  … In further embodiments, the process further includes applying 150 a wells placement optimization algorithm using the total dynamic productivity index to determine 160 optimum placement of wells for a reservoir and to generate the production analysis report. The number of wells to be placed is oftentimes limited by budget, thus optimum selection of wells placement can assist in meeting economic objectives ….  “; paragraph [0056]); and 
generating, with the one or more hardware processors, a graphical representation of the generated 3D index for presentation on a graphical user interface (GUI) to a user (e.g., Step 160 as shown in Fig. 1B; paragraph [0042]; Examiner’s Note: AlQahtani teaches generating a production analysis report for presentation in the interface).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of AlQahtani with the sweet spot identification  device of Mishra, Cullick, and Stone by using total dynamic productivity index maps to optimize well placement as suggested by AlQahtani(paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, and AlQahtani to obtain the invention as specified in claim 21.   
Per claim 22, Mishra, Cullick, Stone, and AlQahtani disclose the apparatus of claim 21, wherein the operation of generating the 3D simulation model comprises:
Integrating one or more 3D geomechanical properties (Mishra, Other Information 114 as shown in Fig. 1;paragraph [0027] ) and one or more two- or three-dimensional (2D or 3D) mono frequency attributes with the 3D simulation model (e.g., Seismic Data 112; paragraph [0027]; paragraphs [0053-0061]; Examiner’s Note: Examiner broadly and reasonably interprets  Seismic Data 112 to include one or more two- or three-dimensional (2D or 3D) mono frequency attributes.); and 
generating  a history matched 3D simulation model (Mishra, paragraph [0088], “…The dynamic modeling 600 may then history match observed production data with the simulated data, as at 608. The dynamic modeling 600 may then predict production and conduct an economic analysis, as at 610, which may return the workflow to 602. “; paragraphs [0091-0092]; paragraph [0095])  that comprises a grid model that comprises a plurality of grid cells(Stone, paragraph [0065 and paragraph [0076], AlQahtani, paragraph [0007]; paragraph [0010]).
Per  claim 23,  Mishra, Cullick, Stone, and AlQahtani  disclose the apparatus of claim 22, wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells (AlQahtani, Figs. 3A-3G illustrate wherein the plurality of grid cells comprise a plurality of uniformly-sized grid cells).
Per  claim 28,  Mishra, Cullick, Stone, and AlQahtani  disclose the apparatus of claim 21, wherein applying the TDPI process comprises: 
Identifying one or more user-defined TDPI factors (AlQahtani, e.g., Step 130 as shown in Fig. 1; paragraph [0035]; paragraph [0038], “In Equation 2, the user defines the minimum spacing that should be accommodated between the wells and he enters the value of D (i.e. the minimum number of cells). This is known by those skilled in the art as mode packing sets constraint. In Equation 3, the user also defines the maximum number of wells to be optimized N. This constraint will identify coordinates (i.e., the i and j location) of the final set of optimum wells and adds their corresponding TDPI values to the objective function to be maximized. This constraint is known as the cardinality constraint. Optimization computations can be performed using any known systems, such as the Gurobu 5.5.0 commercial solver.”; Examiner’s Note:  A user defines factors such as  the minimum number of cells and the maximum number of wells to be optimized.); 
Executing productivity index computations for each of the one or more hydrocarbon sweet spots for each of a plurality of layers in the 3D simulation model(AlQahtani, e.g., Step 140 as shown in Fig. 1; paragraph [0041]); and 
generating a TDPI for each of a plurality of grid cells of the 3D simulation model per layer of the plurality of layers in the 3D simulation model (AlQahtani,  e.g., Step 160 as shown in Fig. 1; paragraph [0042]).
Per  claim 29,  Mishra, Cullick, Stone, and AlQahtani  disclose the apparatus of claim 28, wherein the one or more user- defined TDPI factors comprise at least one of: 
a spacing between the one or more hydrocarbon sweet spots (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani disclose user-fined TDPI factors such as minimum and maximum spacing.); 



one or more layers of the plurality of layers to be excluded from the productivity index computations (AlQahtani, e.g., Step 150 as shown in Fig. 1; Examiner’s Note: AlQahtani excludes wells outside the minimum spacing defined by the user).  AlQahtani discloses wherein the one or more user- defined TDPI factors comprise a spacing between the one or more hydrocarbon sweet spots and one or more layers of the plurality of layers to be excluded from the productivity index computations.
Per claim 30, Mishra, Cullick, Stone, and AlQahtani  disclose the apparatus of claim 21,   wherein the graphical representation of the generated 3D index comprises at least one of: 
a graphical representation (e.g., Fig. 4 of Mishra shows seismic interpretation) of the generated 3D index that includes mono frequency attributes (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); 
a graphical representation (e.g., Fig. 4 of Mishra shows geological interpretation) of the generated 3D index that includes geomechanical properties (Mishra, e.g., Steps 208-210 as shown in Fig. 2; paragraph [0050]); or 
a graphical representation of the generated 3D index that includes has energy simulation parameters.
Claims 6-7,16-17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (Hereinafter, Mishra, US 2019/0345815 A1) in view of Cullick et al. (Hereinafter, Cullick, US 2010/0179797 A1), Stone et al. (Hereinafter, Stone, US 2011/0320047 A1), AlQahtani et al. (Hereinafter, AlQahtani, US 2018/0258748 A1), and further in view of Stern et al. (Hereinafter, Stern, US 2012/0253770 A1).
 Per  claim 6,  Mishra, Cullick, Stone, and AlQahtani  disclose the computer-implemented method of claim 1, wherein generating the one or more energy simulation parameters with the 3D simulation model comprises:
activating, with the one or more hardware processors, a pseudo-pressure function (Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]); and
activating, with the one or more hardware processors, a non-Darcy flow function(Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]).
Mishra, Cullick, Stone, and AlQahtani  do not expressly disclose generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function.
Stern discloses generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function (Abstract; paragraph [0017]; paragraph [0088]; paragraph [0143]; Examiner’s Note; Examiner is interpreting  the pseudo-pressure function and the non-Darcy flow function to be analogous to the objective functions in Stern. ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of Stern with the sweet spot identification  device of Mishra, Cullick, AlQahtani, and Stone to predict performance of hydrocarbon reservoirs by modeling the performance of reservoirs and improve the subsurface models through matching to performance data as suggested by Stern (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, AlQahtani, and Stern to obtain the invention as specified in claim 6.   
Per claim 7,  Mishra, Cullick, Stone, AlQahtani, and Stern disclose the computer-implemented method of claim 6, further comprising receiving a pseudo-pressure blockage factor for the pseudo-pressure function and a D factor for the non-Darcy flow function from the user through the GUI (Stone, paragraph [0060]; paragraphs [0170-0173]).
Per  claim 16,  Mishra, Cullick, Stone, and AlQahtani  disclose the computing system of claim 11,  wherein generating the one or more energy simulation parameters with the 3D simulation model comprises:
activating  a pseudo-pressure function (Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]); and
activating  a non-Darcy flow function(Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]).
Mishra, Cullick, Stone, and AlQahtani  do not expressly disclose generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function.
Stern discloses generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function (Abstract; paragraph [0017]; paragraph [0088]; paragraph [0143]; Examiner’s Note; Examiner is interpreting  the pseudo-pressure function and the non-Darcy flow function to be analogous to the objective functions in Stern. ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of Stern with the sweet spot identification  device of Mishra, Cullick, AlQahtani, and Stone to predict performance of hydrocarbon reservoirs by modeling the performance of reservoirs and improve the subsurface models through matching to performance data as suggested by Stern (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, AlQahtani, and Stern to obtain the invention as specified in claim 16.   
Per claim 17,  Mishra, Cullick, Stone, AlQahtani, and Stern disclose the computing system of claim 16, wherein the operations further comprise receiving a pseudo-pressure blockage factor for the pseudo-pressure function and a D factor for the non-Darcy flow function from the user through the GUI(Stone, paragraph [0060]; paragraphs [0170-0173])..
Per  claim 26,  Mishra, Cullick, Stone, and AlQahtani  disclose the apparatus of claim 21,   wherein generating the one or more energy simulation parameters with the 3D simulation model comprises:
activating  a pseudo-pressure function (Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]); and
activating  a non-Darcy flow function(Stone, Abstract, “ …The system can apply a variety of strategies to model wells via multiple control points, including conservation of mass and energy models, a global phase-component partitioning model, a conductive heat transfer model, a pseudo-pressure model, a non-Darcy flow model, a phase separation model, and so forth. “; paragraph [0005]; paragraph [0005]; paragraph [0060]).
Mishra, Cullick, Stone, and AlQahtani  do not expressly disclose generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function.
Stern discloses generating the history matched 3D simulation model that comprises the pseudo-pressure function and the non-Darcy flow function (Abstract; paragraph [0017]; paragraph [0088]; paragraph [0143]; Examiner’s Note; Examiner is interpreting  the pseudo-pressure function and the non-Darcy flow function to be analogous to the objective functions in Stern. ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems  of Stern with the sweet spot identification  device of Mishra, Cullick, AlQahtani, and Stone to predict performance of hydrocarbon reservoirs by modeling the performance of reservoirs and improve the subsurface models through matching to performance data as suggested by Stern (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Cullick, Stone, AlQahtani, and Stern to obtain the invention as specified in claim 26.   
Per claim 27,  Mishra, Cullick, Stone, AlQahtani, and Stern disclose the apparatus of claim 26,wherein the operations further comprise receiving a pseudo-pressure blockage factor for the pseudo-pressure function and a D factor for the non-Darcy flow function from the user through the GUI(Stone, paragraph [0060]; paragraphs [0170-0173])..
Allowable Subject Matter
Claims 4-5, 14-15 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 20200/097864 A1) - The method involves receiving historical production data for wells. A first model is generated based partially upon the historical production data. The production in the wells is predicted based partially upon the first model. A second model is generated based partially on the predicted production. The determination is made on a production allocation in the wells to maximize production based partially upon the second model. The production allocation is caused to be implemented. A curve is generated based partially upon the first model, the curve corresponds to the historical production data.
Locklair et al. (US 2015/0233846 A1) - The method involves collecting (S22) a dataset which consists of elemental composition of rock samples at multiple depths using an x-ray fluorescence device. The collected dataset of the rock samples which includes elemental composition of the rock samples are analyzed (S24). A time-correlative sample framework is established (S26) based on collected dataset. A map-based spatial analysis is performed (S28) which creates a distribution of concentration of elements in rock samples in a geographical map generated. The locations of accumulation of hydrocarbons are identified (S30).
Benish et al. (US 2010/0191516 A1 ) - The completion operations are simulated for the well using the earth model based on specified well path parameters for determining (145) whether well performance measures are within defined well performance technical limits. The well placement is optimized (115) within the earth model stored in memory, if the well performance measures are within the predetermined limits. The well path parameters and the completion parameters are adjusted (165) to generate adjusted parameters, if the well performance measures are within the predetermined limits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173

                                                                                                                                                                              


/TADESSE HAILU/
Primary Examiner, Art Unit 2173    
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173